Citation Nr: 1524254	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  13-29 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sleep apnea, claimed as sleep disorder.

4.  Entitlement to service connection for sleep apnea.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension, claimed as high blood pressure.

6.  Entitlement to service connection for hypertension.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a depressive disorder.

8.  Entitlement to service connection for an acquired psychiatric disorder, including anxiety and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Elias, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 2003 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Guaynabo, the Commonwealth of Puerto Rico.

The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for depressive disorder and entitlement to service connection for an acquired psychiatric disorder, including anxiety and PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss has been manifested by puretone threshold averages no higher than 29 decibels in the right ear and 36 decibels in the left ear, and speech discrimination scores using the Maryland CNC word list no lower than 96 percent for both the right and left ears during the pendency of this claim.

2.  There is no legal basis to assign a schedular rating in excess of 10 percent for tinnitus.

3.  An unappealed June 2007 rating decision last denied service connection for sleep apnea and hypertension.

4.  Additional evidence received since the June 2007 rating decision is new and relates to an unestablished fact necessary to substantiate the claims for service connection for sleep apnea and hypertension.

5.  The Veteran's sleep apnea manifested while he was in service.

6.  The Veteran's hypertension manifested while he was in service.


CONCLUSIONS OF LAW

1. The criteria for a compensable disability rating for bilateral hearing loss have not been satisfied at any point during the pendency of this claim.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.3, 4.85, 4.86, Diagnostic Code 6100 (2014).

2. The criteria for a rating in excess of 10 percent for tinnitus have not been satisfied at any point during the pendency of this claim.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.3, 4.87, Diagnostic Code 6260 (2014).

3. The June 2007 rating decision, which denied service connection for sleep apnea and hypertension, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

4. New and material evidence has been submitted to reopen the service connection claim for sleep apnea.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

5. The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

6. New and material evidence has been submitted to reopen the service connection claim for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

7. The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied as to the Veteran's increased ratings claims.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

The appeal of the disability rating assigned to the Veteran's tinnitus stems from a granted service connection claim; thus, the issue of whether there was adequate VCAA notice is moot, as the purpose of such notice was fulfilled with the grant of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  As to the appeal of the rating assigned the Veteran's bilateral hearing loss, a December 2010 letter notified the Veteran of what was required to substantiate his claim and of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The letter was followed by adequate time for the Veteran to submit information and evidence before adjudication of this claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Concerning the duty to assist, the Veteran's service treatment records (STRs), VA treatment records, and private treatment records identified by him have been associated with the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.

A VA examination was performed to evaluate the Veteran's bilateral hearing loss and tinnitus in March 2011.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327.  This examination report is adequate as it sets forth findings that enable the Board to make a fully informed decision on the claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2014).  In addition, there is no evidence indicating that there has been a material change in the severity of the Veteran's hearing disabilities since the last examination.  Thus, further examination is not warranted.  See 38 C.F.R. § 3.327(a); see also Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the passage of time since an otherwise adequate examination was conducted); accord VAOPGCPREC 11-95 (April 7, 1995).  

The Board notes that the March 2011 VA examination report indicates that the claims file was not reviewed.  Nevertheless, the mere fact that the examiner did not review the claims file does not compromise the adequacy of the examination.  In this regard, the United States Court of Appeals for Veterans Claims (Court) observed that it has "not required VA medical examiners to perform a complete review of the entire claims file or state that they have done so in every instance."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (citing Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997) (holding that review of claims file not required where it would not change the objective and dispositive findings made during a medical examination); D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify that he has read the entire claims file where it is clear from the report that he has done so and is familiar with the claimant's extensive medical history)); see also Mariano v. Principi, 17 Vet. App. 305, 311-312 (2003) (observing that range of motion measurements are not conclusions drawn by a VA examiner that would be affected by review of the claims file, and therefore failure to review the Veteran's claims file in conducting an orthopedic examination did not undermine the objective findings recorded by the VA examiner).  Thus, when it is clear that the examiner is aware of all pertinent facts, failure to review the claims file does not necessarily render the examination inadequate.  See Nieves-Rodriguez, 22 Vet. App. at 301.  In this case a review of the claims file would not alter the examiners' clinical findings made on examination of the Veteran.  See id.; Snuffer, 10 Vet. App. at 403-04; Mariano, 17 Vet. App. at 311-312.  The other documents in the claims file contain no information regarding the current severity of the Veteran's bilateral hearing loss and tinnitus, and thus are not relevant.  Finally, the Veteran's assertions regarding his hearing loss and tinnitus were considered by the examiner.  Accordingly, the Board finds that any failure by the examiner to review the claims file did not compromise the adequacy of the examination and the examiners' findings regarding the severity of the Veteran's hearing disabilities.

In light of the above, the Veteran has had a meaningful opportunity to participate in the processing of his increased ratings claims, and no prejudicial error has been committed in discharging VA's duties to notify and assist as to these claims.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).



II. Increased Rating Claims

The Veteran claims entitlement to a compensable rating for his service-connected bilateral hearing loss and entitlement to an initial rating in excess of 10 percent for his service-connected tinnitus. For the following reasons, the Board finds that the criteria for a higher rating are not satisfied for either disability.

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2014).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2014).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

Because the level of disability may have varied over the course of the claim, the rating may be 'staged' higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson, 12 Vet. App. at 126.  For increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern, and VA considers the level of disability for the period beginning one year prior to the claim for a higher rating.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 38 C.F.R. § 3.400(o)(2) (2014).

The Veteran's tinnitus is rated under Diagnostic Code (DC) 6260.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that 38 C.F.R. § 4.25(b) and 38 C.F.R. § 4.87, DC 6260, limit a Veteran to assignment of a single schedular disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344, 1349-51 (Fed. Cir. 2006); see also Thomas Jefferson University v. Shalala, 512 U.S. 504, 512 (1994).  Thus, the plain language of DC 6260, Note (2), limits a Veteran to a single disability rating for tinnitus no higher than 10 percent.  Consequently, the Veteran's tinnitus has already been assigned the maximum schedular rating available and there is no legal basis upon which to award a schedular rating in excess of 10 percent.  38 C.F.R. §4.87, DC 6260.  Accordingly, the Veteran's claim for a schedular rating in excess of 10 percent for tinnitus must be denied as a matter of law.   See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Hearing loss is evaluated under 38 C.F.R. § 4.85.  In evaluating service-connected hearing loss, disability ratings are derived from a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  See 38 C.F.R. § 4.85.  The rating schedule establishes eleven auditory acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI, for profound deafness.  See id.  VA audiometric examinations are generally conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  Id.  Table VI in 38 C.F.R. § 4.85 is then used to determine the numeric designation of hearing impairment based on the puretone threshold average derived from the audiometry test, and from the results of the speech discrimination test.  The horizontal rows in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  See id.  The vertical columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  See id.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row corresponding to the percentage of discrimination and the vertical column corresponding to the puretone decibel loss.  Id. 

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the horizontal row corresponding to the numeric designation for the ear having the better hearing acuity (as determined by Table VI) and the vertical column corresponding to the numeric designation level for the ear having the poorer hearing acuity (as determined by Table VI).  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See id. 

The only audiometric evaluation in the record during the period on appeal is from the March 2011 VA examination.  The March 2011 VA examination report reflects a puretone threshold in the left ear of 20 dB at 1000 Hertz, 25 dB at 2000 Hertz, 50 dB at 3000 Hertz and 50 dB at 4000 Hertz for an average of 36 dB.  The examination report also reflects puretone thresholds in the right ear of 10 dB at 1000 Hertz, 15 dB at 2000 Hertz, 45 dB at 3000 Hertz, and 45 dB at 4000 Hertz for an average of 29 dB.  Finally, the March 2011 VA examination report reflects a speech recognition score of 96 percent for each ear based on the Maryland CNC word list. 

Applying these values to Table VI yields designations of I for the right ear and I for the left ear.  See id.  The point where designations I and I intersect on Table VII yields a noncompensable rating.  Id. 

VA regulation also includes two provisions for evaluating certain patterns of hearing impairment that cannot always be accurately assessed under 38 C.F.R. § 4.85 because the speech discrimination test may not reflect the severity of communicative functioning experienced by those with these types of patterns.  See 64 Fed. Reg. 25203 (May 11, 1999).  Under 38 C.F.R. § 4.86(a) (2014), if puretone thresholds in each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 dB or more, an evaluation will be based either on Table VI or Table VIa in 38 C.F.R. § 4.85, whichever results in a higher evaluation.  Each ear will be evaluated separately.  Id.  This provision corrects for the fact that with a 55 dB threshold level (the level at which speech becomes essentially inaudible) the high level of amplification needed to attempt to conduct a speech discrimination test would be painful to most people, and speech discrimination tests may therefore not be possible or reliable.  See 64 Fed. Reg. 25209 (May 11, 1999).  Under 38 C.F.R. § 4.86(b), when the puretone threshold is 30 dB or less at 1000 Hertz and 70 dB or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa under 38 C.F.R. § 4.85, whichever results in the higher Roman numeral, and that numeral will then be elevated to the next higher numeral.  This provision accounts for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise, as a speech discrimination test conducted in a quiet room with amplification of sound does not always reflect the extent of impairment experienced in the ordinary environment.  See 64 Fed. Reg. 25209 (May 11, 1999). 

Here, the Veteran's puretone thresholds do not exhibit either of the above patterns of hearing impairment: they were not 55 dB or more at each specified frequency in any one audiogram, or both 30 dB or less at 1000 Hertz and 70 dB or more at 2000 Hertz in any one audiogram.  Accordingly, the provisions of § 4.86 do not apply. 

The Board has considered the functional impairment caused by the Veteran's hearing loss disability and determined that it does not meet the criteria for a compensable rating, but rather more nearly contemplates the criteria for a noncompensable rating.  According to a November 2010 private opinion, the Veteran related that he listens to the television and radio at a volume that is louder than normal, he needs people to repeat themselves in order to understand what they are saying, being in a crowded space leads him to misunderstand what other people say, and he has been told that he speaks louder than normal.  The social challenges associated with the Veteran's hearing loss, as described by him, are contemplated by the rating criteria, which are designed to take into account the average impairment resulting from service-connected disabilities, including the impact on social and occupational functioning.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  The Board sincerely empathizes with the Veteran's frustrations.  However, it cannot assign a higher rating under the schedular criteria absent evidence of additional disability.  The fact that his hearing loss has not met the criteria for a compensable rating weighs against a finding that he has additional occupational or social impairment.  

Accordingly, the preponderance of the evidence is against the Veteran's claim for an increased rating for hearing loss.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to an initial compensable rating for bilateral hearing loss is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 55 (1990).

The evaluation of the Veteran's hearing loss and tinnitus do not warrant referral for extraschedular consideration.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  In this regard, because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1). 

Here, a comparison of the Veteran's hearing loss and tinnitus and associated functional impairment with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Specifically, the Veteran complained of recurrent (intermittent) tinnitus at that time of his VA examination.  These symptoms are specifically contemplated by DC 6260.  Concerning his hearing loss, he stated that he listens to the television and radio at a volume that is louder than normal, has to ask people to repeat what they have said, does not understand people in crowded situations, and speaks louder than normal.  These symptoms and functional impairment are contemplated by 38 C.F.R. § 4.85.  Although the rating criteria applicable to hearing loss are not cast in terms of symptoms or functional impairment, but rather are based on the numeric results of objective audiological testing used to measure the degree of hearing loss, they are necessarily designed with a view toward compensating functional impairment.  See 64 Fed. Reg. 25209 (May 11, 1999).  In this regard, all schedular criteria are meant to take into account the average impairment in functionality resulting from service-connected disabilities.  See 38 C.F.R. § 4.1.  Their basis is one's ability to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  Thus, "[c]oordination of rating with impairment of function will . . . be expected in all instances."  38 C.F.R. § 4.21 (2014). 

Viewed in this light, although a particular diagnostic code may provide for evaluations of a disability in terms of objective clinical data rather than in terms of symptoms or functional impairment, as is the case with hearing loss disabilities, the purpose of the schedular ratings with their corresponding criteria keyed to graded levels of disability is necessarily to provide compensation for the symptoms and functional impairment caused by the disability in question.  See 38 C.F.R. §§ 4.1, 4.10, 4.21.  Thus, the Veteran's difficulty hearing, and the consequences that may flow from it, such as misunderstanding others, is the type of symptomatology and functional impairment contemplated by the rating criteria for hearing loss.  That the criteria do not mention such symptoms or functional impairment cannot be a basis in and of itself for extraschedular referral. 

Finally, the Board also notes that no VA examiner or treating clinician has otherwise indicated that the Veteran's hearing loss and/or tinnitus are exceptional or unusual. 

In short, there are no manifestations of the Veteran's hearing loss and tinnitus not contemplated or accounted for in evaluating the disabilities under the schedular criteria.  See Thun, 22 Vet. App. at 115; 38 C.F.R. § 3.321(b).  Thus, the available schedular evaluations are adequate to rate this disabilities, and the first step of the inquiry is not satisfied.  See id.  In the absence of this threshold finding, the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization is moot.  See Thun at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Alternatively, such factors have not been alleged or shown.  Therefore, the Board will not refer the evaluations of the Veteran's hearing loss and tinnitus for extraschedular consideration.  See id.; 38 C.F.R. § 3.321(b). 



III. New and Material Evidence

Service connection for sleep apnea and hypertension was initially denied in a June 2007 rating decision.  In a June 2007 letter, the Veteran was notified of this decision and his appellate rights in accordance with 38 C.F.R. § 19.25 (2014).  He did not initiate appellate review by submitting a timely notice of disagreement (NOD).  See 38 C.F.R. §§ 20.200, 20.201, 20.302(a) (2014) (setting forth requirements, content, and time limits for submitting a NOD).  Moreover, new and material evidence was not received within one year of the date of mailing of the June 2007 rating decision.  See 38 C.F.R. § 3.156(b) (providing that if new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period"); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010) (noting that an RO decision becomes final "only after the period for appeal has run," and that "[a]ny interim submissions before finality must be considered by the VA as part of the original claim"); Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (holding that new and material evidence received within one year of an RO decision prevents that decision from becoming final).

Consequently, because the Veteran did not appeal the June 2007 rating decision, and because new and material evidence was not received within one year of the date of its mailing, the June 2007 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103. 

VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  This assessment requires a review of all evidence submitted by or on behalf of a claimant since the last final denial, regardless of whether it was on the merits or on procedural grounds, to determine whether a claim may be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

VA regulation defines "new and material evidence" as follows.  "New evidence" means evidence not previously submitted to agency decision makers and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  In order to qualify as new and material evidence, the new evidence must neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.; see also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (observing that the requirement of raising a reasonable possibility of substantiating the claim is a "low threshold").  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed, unless it is inherently false or untrue or, if it consists of a statement or opinion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Service connection for hypertension was denied in the June 2007 rating decision because the RO found that the condition neither occurred in nor was caused by service.  Service connection for sleep apnea was denied in the June 2007 rating decision because the RO found that the Veteran's sleeping problems were not an actually disabling condition, but rather were a symptom of his depressive disorder.

At the time of the June 2007 rating decision, the Veteran's claim only stated that he was claiming service connection for hypertension that started during service.  In addition, the record did not contain a diagnosed sleeping disorder.

Since the June 2007 rating decision, additional relevant evidence has been received.  More specifically, an October 2010 private treatment record diagnoses the Veteran with sleep apnea.  In addition, a November 2010 opinion from a private physician states that the Veteran's sleep apnea and hypertension are both more probably than not related to his service due to the timing of their presentation, as well as evidence presented by the Veteran's medical record and lay testimony.

The October 2010 private treatment record and November 2010 private opinion are new, in that they had not been provided to the RO at the time of the June 2007 rating decision, and they are also material, in that they go to the unestablished facts of a sleep disorder diagnosis and whether the Veteran's sleep apnea and hypertension occurred in service.  Thus, the Board finds that new and material evidence has been submitted and that the claims of entitlement to service connection for sleep apnea and hypertension are reopened.  See 38 C.F.R. § 3.156(a).


IV. Service Connection

The Veteran's claims of service connection for sleep apnea and hypertension are based on his contention that both conditions first manifested in service.  For the following reasons, the Board finds that entitlement to service connection for sleep apnea and hypertension has been established.

Service connection means that a veteran has a current disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).  

The Board has reviewed all the evidence in the claims file and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board must assess the credibility and weight of all evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence supports the claim or is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's service treatment records are negative for any findings of hypertension.  Post service, he was shown to have hypertension in July 2006, approximately 15 months after his separation from service.  In light of the proximity of the diagnosis to service and the November 2010 opinion from a private physician stating that the Veteran's hypertension is more probably than not related to his service due to the timing of its presentation, the Board resolves doubt in his favor and finds that service connection for hypertension is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

As to the Veteran's sleeping problems, a February 2005 report of medical assessment reflects that the Veteran was experiencing insomnia.  The August 2006 VA examination report reflects that he stated he had trouble sleeping, which started in service.  In addition, the November 2010 private opinion states that the Veteran's fellow service members noted that he snored loudly and had respiratory problems during sleep while in service.  The Veteran also reported that his wife would wake him because of his respiratory problems during sleep.  Finally, as previously stated, the November 2010 private opinion states that the Veteran's sleep apnea is more probably than not related to his service due to the timing of its presentation.  
Accordingly, resolving reasonable doubt in the Veteran's favor, service connection for sleep apnea is established.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.

Entitlement to rating in excess of 10 percent for bilateral tinnitus is denied.

Entitlement to service connection for sleep apnea is granted.

Entitlement to service connection for hypertension is granted.


REMAND

While the Board sincerely regrets the delay, additional development is needed to ensure that the claims for depression and anxiety are afforded every consideration.

In this regard the April 2013 VA examination report reflects the examiner's opinion that the Veteran's depression was not caused by or a result of his service.  In addition, the VA examiner stated that there is no evidence of mental health referrals, requests, diagnoses or treatments during military service.  However, a February 2005 report of medical assessment reflects that the Veteran was experiencing insomnia, general malaise, and loss of memory.  All of these are symptoms are now associated with the Veteran's depression.  In addition, in a February 2005 DD Form 2796, the Veteran stated that during his deployment, he sought or now intends to seek counseling or care for his mental health.

Moreoever, the opinion sought in the April 2013 VA examination report asked the examiner to state whether or not the Veteran's depression was as likely as not related to his military service.  In this regard, it is unclear to what extent the examiner considered whether or not the Veteran suffered from anxiety or any other psychiatric issue (other than posttraumatic stress disorder as stated in the April 2013 VA examination report).

Thus, the Board finds that the April 2013 VA examination and the opinion provided in the examination report are not sufficient to make an informed decision on these claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  In this regard, the probative value of a medical opinion comes from its reasoning.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The April 2013 VA examination report does not contain sufficient reasoning as to the opinion that the Veteran's depression is not related to his service.  In addition, it is unclear whether or not the examiner considered the Veteran's claim of anxiety.

Additional records should also be obtained, as described below.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA letter concerning a claim for service connection for PTSD.  He should be asked to provide a detailed description of all claimed stressors.  

2.  Make arrangements to obtain the Veteran's complete VA treatment records, dated since January 2014.

3.  Make arrangements to obtain the Veteran's complete service personnel records associated with his periods of service from August 1990 to February 1991 and December 2003 to March 2005.

4.  Make arrangements to obtain the Veteran's complete service treatment records associated with his period of service from December 2003 to March 2005, to include all clinical records and psychiatric/mental health treatment records.

5.  Make arrangements to obtain the Veteran's complete service treatment records and complete service personnel records associated with his service in the Puerto Rico Army National Guard, dated from March 2005 to September 2012.

6.  Make arrangements to obtain the Veteran's complete treatment records from Walter Pagan Agostini, M.D.

7.  After all available records have been obtained, schedule the Veteran for a VA psychiatric examination by a psychologist or a psychiatrist.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.

After conducting an examination of the Veteran and performing any clinically indicated diagnostic testing, the examiner should provide an opinion as to the diagnoses of all psychiatric disorders found to be present in accordance with DSM-IV, i.e., PTSD, anxiety, depression, etc.

As to EACH diagnosis, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the psychiatric disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.

In providing this opinion, the examiner should acknowledge the Veteran's service treatment records from February 2005 which show a manifestation of symptoms now associated with his depression as well as the notation that he sought or planned to seek counseling or care for his mental health.  The examiner should note that during service in February 2005 the Veteran complained of memory loss, bad dreams/nightmares, insomnia, and general malaise; and that after service on VA examination in August 2006, he reported that he had been seeing "celajes," hearing "cornetitas," had trouble sleeping, and experienced confusion, disorientation, and memory loss, all which started while he was on active duty.

If PTSD is diagnosed, the examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s) and specifically address whether the Veteran's identified stressors are adequate to support a diagnosis of PTSD; and whether his symptoms are related to the identified stressors.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

8.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, furnish to the Veteran and his representative an appropriate SSOC and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


